Citation Nr: 0608664	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active honorable service from June 1, 1982 to 
April 25, 1986.  He also had service from April 26, 1986 to 
August 7, 1987 that ended under other than honorable 
conditions.  The veteran appealed that characterization; 
however, a February 2000 decision of the Naval Counsel of 
Personnel Boards affirmed the under conditions other than 
honorable discharge.  A December 1996 Administrative Decision 
determined that the veteran was not entitled to VA benefits 
other than excepted insurance rights for his second period of 
service.  In August 2005, the RO determined that there was no 
new and material evidence to reopen the issue of whether the 
character of discharge was a bar to VA compensation benefits 
and that matter has not been appealed.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in New York.  

In December 1999, a personal hearing was held before a 
Hearing Officer at the New York VARO.  In July 2000, the 
veteran's claims folder was transferred to the St. Petersburg 
RO and in November 2003, it was transferred to the San Juan 
RO as that was the last known address of the veteran.  

In November 2000, the Board remanded the appeal for 
additional development and the case is now before the Board 
for final appellate consideration.




FINDING OF FACT

A psychiatric disorder was not manifested in service or for 
over a year thereafter and a preponderance of the evidence is 
against a finding that the veteran's current psychiatric 
disorder is related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 
The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter dated in October 2003, the RO informed the 
appellant of the provisions of the VCAA.  More specifically, 
this letter notified the appellant that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of his opportunity to submit 
additional evidence to support his appeal, as he was told to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in March 1999 and supplemental statements of the case 
(SSOCs) in June 2000 and August 2005, in which the appellant 
and his representative were advised of all the pertinent laws 
and regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC and SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
August 2005 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, to the extent that the letter notifying him of the VCAA 
may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the August 2005 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. 
at 120.  That was legally impossible in this case, where the 
claim was first adjudicated in August 1995.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  Although the notice provided to the veteran 
in 2003 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated in the August 2005 SSOC.  The claimant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA medical records and Social Security Administration records 
have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Pursuant to the Board's November 2000 remand, the 
RO scheduled the veteran for an examination.  However, he 
failed to appear.  Accordingly, the Board will consider the 
evidence of record.  Additionally, VA has sent several 
correspondences to the veteran at his last known address; 
however, mail has been returned as undeliverable.  The duty 
to assist is not a one-way street.  If the veteran wishes 
help, he cannot passively wait for it in circumstances where 
she may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this case, it was the veteran's 
duty to notify VA of a current address.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the claim of service connection is 
being denied, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Analysis

Service connection may be granted if a psychiatric disorder 
was incurred or aggravated during a veteran's active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
veteran served for ninety (90) days or more after December 
31, 1946, and he/she develops a psychosis to at least a 
compensable degree within one year from date of separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If 
a condition noted during service is not shown to be chronic, 
continuity of symptoms sufficient to establish the chronic 
character of the condition after service must be present for 
an appropriate grant of service connection.  38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence of record demonstrates that the veteran has a 
current psychiatric disorder, which has been diagnosed as 
depressive disorder not otherwise specified (VA medical 
records dated in March 2004) and major depressive disorder 
with psychotic features (VA medical records dated in March 
2004).  However, there is no evidence in available service 
medical records of a psychiatric disorder during his eligible 
period of service.  Furthermore, a psychosis did not manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from that service.  In June 1987, he was diagnosed 
with an adjustment disorder with depressed mood and anti-
social personality disorder.  Additionally, in a February 
1995 statement, the veteran indicated that his psychiatric 
disorder started at the end of his second period of service 
(ineligible service for VA purposes).  However, this is more 
than one year from service discharge from his eligible 
service.  A VA examination was scheduled to help in 
determining the etiology of his psychiatric disability, but 
the veteran failed to report for that evaluation.  There is 
no competent medical opinion of record which etiologically 
relates the veteran's current psychiatric disorder to any 
incident in service.  Accordingly, service connection for a 
psychiatric disorder is not warranted.  

To the extent that the veteran himself has claimed his 
psychiatric disorder is related to service, as a layman, he 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's psychiatric disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


